Citation Nr: 9921312	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to March 
1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision by the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for bilateral hearing loss and a 
bilateral knee condition.  The veteran submitted a notice of 
disagreement to the April 1996 rating decision and the RO issued 
a statement of the case in October 1996.  The veteran's April 
1997 substantive appeal includes only the issue of service 
connection for bilateral hearing loss and does not include the 
issue of service connection for a bilateral knee condition.  This 
issue has not been perfected for appeal.  38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1998).  

In August 1997, the RO denied service connection for tinnitus.  
The RO notified the veteran of that decision by letter dated 
August 25, 1997.  The veteran did not refer to tinnitus in his 
September 1997 VA Form 9.  The veteran's local representative 
included tinnitus as an issue in a VA Form 1-646, which is dated 
in August 1997 but received at the RO in April 1999.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1998).  The RO should ascertain 
whether the veteran is raising an issue as to the timeliness of a 
notice of disagreement as to the August 1997 denial of service 
connection for tinnitus.  


FINDING OF FACT

The probative evidence demonstrates that the veteran's bilateral 
hearing loss is, at least in part, due to noise exposure during 
active service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a claim 
for benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied by 
evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The Court has held that a well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
See Epps v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 
1996). 

The Board finds that the veteran's claim for service connection 
for bilateral hearing loss is plausible and capable of 
substantiation, and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The veteran has submitted competent lay 
evidence of in-service noise exposure, thus establishing an in-
service injury.  The veteran has also submitted medical evidence, 
which establishes a current hearing loss disability under 
38 C.F.R. § 3.385 and which relates the current hearing loss 
disability to the veteran's in-service noise exposure.  

When the veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).  The only available service medical record is the 
veteran's March 1947 separation medical examination.  In April 
1996, the National Public Records Center (NPRC) notified the RO 
that there are no additional service medical records on file and 
they are presumed to have been destroyed by fire.  The Board 
recognizes that there is a heightened obligation to assist the 
veteran in the development of his claim where his service medical 
records have been destroyed by fire.  This includes requesting 
alternate source records such as from the Office of the Surgeon 
General.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

Although there is no indication that the NPRC conducted a search 
of sick call and morning reports and/or the hospital admission 
cards, Office of the Surgeon General, or the Department of the 
Army, it is unnecessary in the present case.  In March 1996, the 
veteran submitted NA Form 13055, Request for Information Needed 
to Reconstruct Medical Data, in which he stated that he did not 
receive medical treatment during active service.  

The veteran has submitted post-service medical records and 
statements in support of his claim.  The veteran has also 
undergone a VA audiology examination, which includes a medical 
opinion by a VA physician on the issue of service connection.  
The veteran also testified at a hearing in August 1997 and the 
transcript is of record.  The veteran has not identified 
additional evidence in support of his claim.  Therefore, the 
Board finds that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disease or injury 
incurred or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  In Godfrey 
the Court provided the following guidance: "If evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service; the requirements of section 1110 would be satisfied."  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The regulations provide that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in combat 
will be accepted will be accepted as sufficient proof of service 
connection if the evidence is consistent with circumstances, 
conditions or hardships of such service even though there is no 
official record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d).  

Under the provisions of 38 C.F.R. § 3.385 (1998), impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.

Audiometric testing measures threshold hearing levels in decibels 
(dB) over a range of frequencies in Hertz (Hz); the threshold for 
normal hearing is from zero to 20 dB, a higher threshold 
indicates some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155 (1993). 

The veteran contends that exposure to noise during active service 
has caused his current bilateral hearing loss.  The veteran 
testified that while performing his duties aboard a six-foot, 
diesel landing craft, which was equipped with two 50-caliber 
machine guns, he came under enemy fire and had to return fire.  
Transcript, pp. 3-4 (Aug. 1997).  He also testified that he was 
subjected to loud noise while repairing and checking the large 
diesel engines.  Tr., pp. 4-5.  

The only available service medical record is the March 1947 
medical separation examination.  It shows the ears were normal 
and hearing was normal by whispered voice testing.  However, the 
veteran does not contend that he was treated or diagnosed with 
hearing loss at that time but argues that the in-service noise 
trauma subsequently led to hearing loss.  

The initial question is whether the veteran was exposed to combat 
action with the enemy.  The veteran's Army of the United States 
Separation Qualification Report (Form 100) reflects that he 
served in the Army, and his military specialties were infantry 
basic training, rifleman, duty soldier, and landing craft seaman.  
It shows he served in the Philippine Islands from June 1945 to 
December 1945, during which he assisted moving equipment and 
materials from one island to another or from ship to shore.  The 
veteran's Enlisted Record and Report of Separation, WD AGO Form 
53-55, does not show he was awarded medals or decorations 
indicating combat action with the enemy.  It lists no wounds 
received in action and no participation in battles and campaigns.  
More importantly, the May 1997 statement from A.P., who served 
with the veteran at that time recounted the fact that the landing 
craft was equipped with two 50 caliber machine guns, but he did 
not corroborate the claim that the veteran or other service 
personnel came under enemy fire during that time.  

Despite the representative's citation to 38 U.S.C.A. § 1154(b) 
and to the Court's interpretation of that section, the veteran's 
service records and the lay evidence does not corroborate the 
veteran's claim that he was in combat action with the enemy.  The 
Board finds that it is not applicable to the present case.  

The service records and the lay statements do support the 
veteran's claim that he was exposed to loud noise and that he 
experienced hearing difficulties since serving on active duty.  
In particular, the service records show he was exposed to rifle 
fire during basic training as well as noise from diesel engines 
during active service.  The veteran's testimony and the statement 
from A.P. support the claim of in-service noise exposure while 
service in the Philippines.  Five additional friends provided 
letters in the record that they knew the veteran before and after 
his 1944-1947 military service; all five confirmed that the 
veteran had no hearing problems prior to 1944 and noticeable 
hearing problems after 1947. 

The Court has held that lay witnesses are competent to provide 
testimony that may be sufficient to substantiate a claim of 
service connection for an injury.  Rhodes v. Brown, 4 Vet.App. 
124, 126-127 (1993); Cartright v. Derwinski, 2 Vet.App. 24, 25-26 
(1991).  The Board finds that the veteran has presented probative 
medical evidence that he was exposed to loud noise during active 
service.

The medical evidence establishes that the veteran currently has a 
bilateral hearing loss disability under 38 C.F.R. § 3.385.  The 
October 1997 audiological examination revealed pure tone 
thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
80
90
LEFT
50
55
60
70
65

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 56 percent in the left ear.

The veteran reported his in-service noise exposure to the VA 
examiner.  Based on audiology testing, the examiner stated that 
the veteran has a sensorineural hearing loss.  Based on the 
history and audiology testing, the examiner opined that the 
results were consistent with a presbycusis loss; however, a noise 
exposure component could not be ruled out.  The veteran then 
underwent a VA audio-ear disease examination in November 1997.  
This also includes a history of the veteran's in-service noise 
exposure.  Based on a medical examination and review of the 
audiological test results, the VA physician diagnosed bilateral 
hearing loss.  This physician concluded that the veteran's 
hearing loss was partly due to presbycusis and partly due to 
acoustic trauma" and that this "occurred while in the 
military."  This evidence establishes, at least in part, a 
medical nexus between the veteran's current hearing loss and his 
in-service noise exposure.  There is no other medical evidence of 
record addressing this issue and the Board may not substitute its 
own unsubstantiated medical opinion for that of a qualified 
medical examiner.  

In summary, the veteran asserts that his current hearing problems 
are the result of in-service exposure to repeated gunfire.  The 
letter of an Army friend and service records show that the 
veteran's military specialties exposed him to acoustic trauma.  
The audiological test findings of the VA's October-November 1997 
exams clearly indicate that the veteran currently experiences 
hearing problems.  The audio-ear disease examiner further 
diagnosed the veteran's hearing loss as at least partially due to 
acoustic trauma that occurred during the veteran's military 
service.  




For these reasons, the Board finds that the probative evidence 
demonstrates that the veteran's bilateral hearing loss is, 
at least in part, due to noise exposure during active service.  
Consequently, the Board concludes that bilateral hearing loss was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.385.  


ORDER

Service connection for bilateral hearing loss is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

